PER CURIAM.
This is an appeal by the plaintiff from a final judgment entered upon an adverse jury verdict in a negligence action arising from a motor vehicle accident on the Palmetto expressway in Dade County, Florida. The points raised on appeal relate to the trial court’s refusal to give two jury instructions requested by the plaintiff. We see no error in the trial court’s refusal to give these two requested instructions, but, in any event, no harmful error is shown based on the “two issue” rule. Colonial Stores, Inc. v. Scarborough, 355 So.2d 1181, 1185-86 (Fla.1977); Gonzalez v. Leon, 511 So.2d 606 (Fla. 3d DCA 1987), rev. denied, 523 So.2d 577 (Fla.1988). The final judgment under review is, therefore, in all respects
Affirmed.